Citation Nr: 1401943	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent from August 25, 2003 to November 9, 2003, and in excess of 40 percent from November 10, 2003, for service-connected low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to July 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for his service-connected lumbar spine disability.  In April 2005, the Veteran filed a notice of disagreement (NOD) as to the denial of his increased rating claim.  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Given the Veteran's testimony regarding the improper characterization and evaluation of his service-connected lower back disability, previously characterized as lumbosacral strain, the Board has characterized the disability more broadly, as now reflected on the title page.  

In March 2009, the Board remanded the claims for a rating in excess of 20 percent for lower back disability prior to November 3, 2004, and for a rating in excess of 30 percent for lower back disability from November 3, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC, awarded a 30 percent rating for the Veteran's low back disability for the period prior to November 3, 2004, but continued to deny a rating in excess of 30 percent for the entire period under consideration(as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.  

In March 2011, the Board, again, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 SSOC) and returned the matter on appeal to the Board for further consideration.

In a June 2012 decision, the Board denied the Veteran's claim for a disability rating in excess of 30 percent for the low back disability from August 25, 2003, the date of receipt of the increased rating claim, to November 9, 2003, but granted a 40 percent rating, effective November 10, 2003.  The Board also remanded a TDIU claim deemed to have been raised by the record, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion filed by representatives for both parties, vacating that portion of the March 2013 decision in which the Board (1) denied a rating in excess of 30 percent from August 25, 2003 to November 9, 2003, and (2) denied a rating in excess of 40 percent from November 10, 2003, and remanding those matters to the Board for further proceedings consistent with the Joint Motion.  The appeal has been returned to the Board for action consistent with the Joint Motion and Court Order.  

The Board notes that, while the Veteran was previously represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), in September 2011, MOPH submitted a written motion to revoke its Power of Attorney.  MOPH also certified that a copy of the motion was mailed to the Veteran, in compliance with 38 C.F.R. § 20.608(b) (2012).  As such, the Board deems the MOPH Power of Attorney revoked.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Board alsoh notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim, which will be considered in the adjudication of this claim.



For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC..  VA will notify the Veteran when further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

In the March 2013 Joint Motion, the parties indicated that VA failed to satisfy its duty to assist the Veteran in obtaining his records from the Social Security Administration (SSA).  In this regard, the parties noted that the November 2009 SSA decision shows the Veteran's lumbar spine was examined in conjunction with his SSA disability claim.  As such, the parties agreed that the Veteran's SSA records are at least potentially relevant to the increased rating claim, further noting that the records may also contain descriptions of objective neurological abnormalities that would support a separate rating.  Accordingly, the parties agreed that the increased rating claim on appeal should be readjudicated following receipt and review of the SSA records.  

As noted in the Introduction, in June 2012, the Board remanded the Veteran's claim for a TDIU claim, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The Board remanded the TDIU claim in order for VA to obtain the Veteran's SSA records.  See June 2012 Board remand.  

Review of the record shows the RO requested the Veteran's SSA records in November 2011.  However, the Veteran's SSA records are not associated with the paper or paperless claims file and there is no indication that the records are not available.  In fact, there is no indication that VA received a response from SSA or that the RO/AMC sent a follow-up request for the Veteran's SSA records.  

Accordingly, this claim must be remanded in order for VA to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In this context, the Board notes that a May 2013 rating decision indicates that the Veteran has a temporary file, which was reviewed in conjunction with claims not related to this appeal but has not been associated with the claims file.  Because the temporary file may contain evidence and information relevant to the claim on appeal, including information regarding the Veteran's SSA records, the Board finds that, on remand, the RO/AMC should obtain the temporary file pertaining to the Veteran and associate it with the claims file. 

In addition to the foregoing, the Board notes that there is outstanding VA medical evidence related to the claim on appeal.  Indeed, the evidentiary record contains VA treatment records dated from November 2007 through June 2010.  On remand, the RO/AMC should obtain any VA treatment records dated from August 2003 to May 2007 and from June 2010 to the present and associate them with the claims file, as these records may contain information or evidence relevant to the claim on appeal.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO must obtain all outstanding, pertinent records of VA treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.  

To ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

In this context, the Board notes that, in November 2013, the Veteran submitted, directly to the Board, copies of medical records and other evidence that contained information regarding the Veteran's low back and neuropathy disabilities.  Notably, the evidence included an October 2012 statement from Dr. E.W.C., who reported treating the Veteran's low back since February 2008.  The evidentiary record does not contain any treatment records from Dr. E.W.C.  On remand, the RO/AMC should attempt to obtain any outstanding treatment records from Dr. E.W.C.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate), prior to adjudicating the increased rating claim on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.  The RO should consider the claim in light of all pertinent evidence-to particularly include all that associated 

With respect to the evidence submitted in November 2013, the Board notes that, while the evidence appears to be pertinent to the issue on appeal, the Veteran specifically requested that this evidence be sent to the agency of original jurisdiction (AOJ)-here, the RO-for review.  The RO will have the opportunity to review such evidence, along with any other additionally received evidence, on remand.


Accordingly, this matter is hereby  REMANDED for the following action:

1. Obtain and associate the Veteran's temporary file(s) with the claims file.  All requests for the temporary file and responses thereto must be documented in the claims file.  

2. Obtain the Veteran's outstanding VA treatment records, including records dated from August 2003 to May 2007 and from June 2010 to the present, and associate them with the claims file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

4. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization,  to obtain any additional evidence pertinent to his increased rating claim that is not currently of record, including records from Dr. E.C.W.  Specify what evidence VA will provide and what evidence the Veteran is to provide.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) adjudicate the claim for a disability rating in excess of 30 percent for service-connected low back disability, in light of all pertinent evidence (particularly, all evidence added to the claims file since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating, pursuant to Hart, supra, is appropriate). 

8. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


